USCA4 Appeal: 22-6733      Doc: 18         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6733


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RANDALL J. KEYSTONE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00013-JPJ-1; 2:22-cv-81489-
        JPJ)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Randall J. Keystone, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6733       Doc: 18         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Randall J. Keystone seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Keystone has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We deny Keystone’s motion for production of documents and dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         DISMISSED




                                                      2